         Case 1:19-cv-05194-ER Document 14 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA VECCHIO, individually, and
on behalf of other similarly situated,
                              Plaintiﬀ,
                                                                ORDER
                – against –
                                                           19 Civ. 5194 (ER)
QUEST DIAGNOSTICS, INC.,
EXAMONE WORLD WIDE, INC. and
EXAMONE LLC,
                              Defendants.


RAMOS, D.J.:

         On June 3, 2019, this case was removed from the Supreme Court of New York.

Doc. 1. On June 11, it was assigned to this Court as related to Vecchio v. Quest

Diagnostics, Inc., No. 16 Civ. 5165 (ER) (KNF) (S.D.N.Y. ﬁled June 29, 2016). �e

defendants ﬁled their answer in this case on July 1, 2019. Doc. 10. On September 18,

2020, this Court issued an Opinion and Order granting the motion of the defendants in 16

Civ. 5165 to decertify that case’s preliminarily certiﬁed FLSA collective.

         �e parties in this case — the same as in No. 16 Civ. 5165 — are directed to

appear for a status teleconference to be held on October 9, 2020, which will be

simultaneously held with the conference in 16 Civ. 5165 scheduled in the Court’s

September 18 Order. �e parties are directed to dial (877) 411-9748 and enter access

code 302 9857# at that time. As Vecchio has yet to appear in this case, the defendants are

directed to serve a copy of this order on her counsel.


It is SO ORDERED.


Dated:     September 18, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
